Order of the Supreme Court, New York County (McQuillan, J.), entered May 28,1982, which denied plaintiff’s motion for a preliminary injunction and vacated a temporary restraining order granted on May 10, 1982 and continued on May 13, 1982, is unanimously reversed, on the law, the facts and in the exercise of discretion, without costs, and the notice to cure is tolled until 15 days after the entry of a final judgment in the related declaratory judgment action. In view of the order of this court in Fireworks Adv. v 149 Fifth Ave. Corp. (90 AD2d 1003), affirming the order of the Supreme Court, New York County (Preminger, J.), entered April 29,1982, which granted defendant’s motion to vacate the judgment filed on January 29, 1982, the tolling of the notice to cure will simply maintain the status quo between the parties until this matter is determined on its merits. Concur — Murphy, P. J., Sullivan, Ross, Bloom and Milonas, JJ.